Motion to file a petition for writ of statutory .certiorari out of time is denied. Treating the motion to intervene of New England Telephone & Telegraph Company as a motion to appear as amicus curiae, said motion is granted. Treating the motion for statutory certiorari as a petition for common law certiorari said petition is
Tillinghast, Collins & Graham, Peter J. McGinn. Robert D. Bruce, C. Duane Aldrich, Jeanne Conroy, of counsel, Boston, Mass, (for New England Telephone & Telegraph Company). Schechter, Abrams & Verri, David A. Schechter. Cohn & Marks, Bruce P. Saypol, Washington, D.C. (for Eastern Communications Corporation), for petitioner. Julius C. Michaelson, Attorney General, W. Kenneth O’Donnell, Special Asst. Attorney General, for respondents.
granted without prejudice to raising the improvidence of the granting of the writ in briefs and oral .argument.